       Case 3:19-cv-00025-HTW-LRA Document 1 Filed 01/10/19 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

JANELL BRACEY                                                                            PLAINTIFF

VS.                                                                          3:19-cv-25-HTW-LRA
                                                           CIVIL ACTION NO. ___________

HUMANA INSURANCE COMPANY
AND JOHN DOES 1-10                                                                 DEFENDANT


                                     NOTICE OF REMOVAL


       Humana Insurance Company (“Humana”) removes the civil action styled Janell Bracey

v. Humana Insurance Company, and John Does 1-10, Civil Action No. 18,0825-CO, from the

County Court of Warren County, pursuant to 28 U.S.C. §§ 1331, 1367, 1441, 1446 and

L.U.Civ.R. 5(b) on the following grounds:

                                     I.      BACKGROUND

       1.      Plaintiff, Janell Bracey (“Plaintiff”), filed this Complaint on November 19, 2018,

against Humana Insurance Company and John Does 1-10. The lawsuit arises out of the alleged

failure to pay out health benefits under Plaintiff's health benefits insurance policy.

       2.      Humana was served with a copy of the Summons and Complaint, through its

registered agent for service of process, CSC, on or about December 12, 2018. Thus, this Notice

of Removal is timely filed, i.e., no more than thirty (30) days after service of process of the state-

court action on Defendant.

       3.      As of the date of this Notice of Removal, no other Defendants have been served

or properly joined in this matter.




                                                  1
       Case 3:19-cv-00025-HTW-LRA Document 1 Filed 01/10/19 Page 2 of 4




                                         II.    VENUE

       4.      Venue is proper in the United States District Court for the Southern District of

Mississippi, Northern Division because that is the district in which the state court action was

filed. See 28 U.S.C. §§ 1446(a), 104(b)(1).

                  III.   BASIS FOR REMOVAL: FEDERAL QUESTION

       5.      In her Complaint, Plaintiff alleges that she was insured by Defendant, Humana,

and lists her member identification number as proof.          Complaint, ¶ 7.    The referenced

“insurance” is actually a Certificate of Coverage issued to the Plaintiff as a member of an

employer sponsored benefit plan, which is sponsored by Plaintiff’s employer and insured by

Humana (the “Plan”). Plaintiff claims that Humana failed and refused to honor its obligation to

pay benefits afforded Plaintiff pursuant to her policy. Complaint, ¶ 11.

       6.      The plan was established pursuant to the Employee Retirement Income Security

Act of 1974 (“ERISA”) and the policy of insurance issued to Plaintiff’s employer and the

Certificate of Coverage issued to Plaintiff are governed by ERISA.

       7.      Plaintiff’s claim, as stated in her Complaint, is a claim by a participant of an

employee welfare benefit plan to recover the cost of benefits allegedly due under the terms of an

ERISA benefit plan for which this Court has jurisdiction without regard to the amount in

controversy or diversity of citizenship and is one that may be removed to this Court under the

provisions of 28 USC § 1441.

       8.      The above-described action is one over which the United States District Court has

original jurisdiction pursuant to 28 U.S.C. §1331, and as much as the matter involves the

interpretation and clarification of rights under an employee welfare benefit plan established

pursuant to ERISA. ERISA preempts the state law claims contained in Plaintiff's Complaint and

provides the exclusive federal remedy for resolution of her claims.

                                                2
       Case 3:19-cv-00025-HTW-LRA Document 1 Filed 01/10/19 Page 3 of 4




        9.      A cause of action filed in state court which is preempted by ERISA and comes

within the scope of § 502(a) is removable to federal court under 28 U.S.C. § 1441, as an action

arising under federal law, even when the ERISA related nature of the action does not appear on

the Complaint's face.      "Because ERISA preemption is so comprehensive, it can provide a

sufficient basis for removal to federal court even though it is raised as a defense, notwithstanding

the 'well-pleaded complaint' rule. Hubbard v. Blue Cross and Blue Shield Assoc., 42 F.3d 946,

fn5 (5th Cir. 1995), citing Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 66, 107 S.Ct. 1542,

1547–48, 95 L.Ed.2d 55 (1987). Therefore, this Court has original federal question jurisdiction

over this action pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 1132(a).

        10.     Any claim or cause of action stated by Plaintiff in her Complaint as to which the

District Court of the United States might not otherwise have original jurisdiction are appropriate

to be heard by this Court pursuant to the doctrine of supplemental jurisdiction, 28 U.S.C. § 1367,

and removal to this Court is appropriate pursuant to applicable law, including 28 U.S.C. § 1441.

                            IV.     ADDITIONAL REQUIREMENTS

        11.     In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and

orders served upon Humana in this action are attached as Exhibit A to this Notice. A copy of the

entire state court record will be filed in this action.

        12.     A Notice of Filing will also be filed with the Clerk of Court for the County Court

of Warren County, Mississippi.

        WHEREFORE, Defendant, Humana Insurance Company, prays that this matter be

removed to the United States District Court for the Southern District of Mississippi and that this

Honorable Court take and assume full and complete jurisdiction over this lawsuit and with

Defendants, Humana Insurance Company, be granted such other relief as this Court deems just

and proper.
                                                    3
       Case 3:19-cv-00025-HTW-LRA Document 1 Filed 01/10/19 Page 4 of 4




       This the 10th day of January, 2019.

                                                   Respectfully submitted,

                                                   HUMANA INSURANCE COMPANY

                                                   By Its Attorneys,

                                                   BAKER DONELSON BEARMAN
                                                   CALDWELL & BERKOWITZ, PC


                                                   By: s/Jean C. Bertas
                                                         JEAN C. BERTAS

Jean C. Bertas (MS Bar No. 103837) jbertas@bakerdonelson.com
BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ, PC
MAILING: Post Office Box 14167
Jackson, Mississippi 39236-4167
PHYSICAL: One Eastover Center
100 Vision Drive, Suite 400
Jackson, Mississippi 39211-6391
Telephone: (601) 351-2400
Facsimile: (601) 351-2424


                               CERTIFICATE OF SERVICE

       I hereby certify that on the 10th day of January, 2019, a copy of the above and foregoing

Notice of Removal has been served on the following counsel of record by email and by placing

same in the United States Mail, postage prepaid and properly addressed.

       Omar L. Nelson
       Gibbs Travis PLLC
       210 E. Capitol Street, Ste. 1801
       Jackson, Mississippi 39201
       onelson@gibbstravis.com


                                                    s/Jean C. Bertas
                                                     JEAN C. BERTAS




                                               4
